Stolz, Judge.
The judgment of the Court of Appeals in the above-captioned case, 134 Ga. App. 36 (213 SE2d 139), having been affirmed in part and reversed in part by the Supreme Court of Georgia in State v. Houston, 234 Ga. 721, the judgment of the Supreme Court of Georgia is made the judgment of this court. The judgment of the Superior Court of Fulton County quashing the indictment, is hereby reversed. The case is remanded to the Superior Court of Fulton County for trial.

Judgment reversed.


Deen, P. J., and Evans, J., concur.